PETROPLUS, JUDGE:
The above captioned claim was submitted on the Complaint and Answer filed thereto.
The Respondent admits that on August 20, 1970, a Ford Station Wagon owned by the Claimant and driven by Sam Luca, while crossing a cattle guard entrance to a campground at Respondent’s Watoga State Park, was struck and damaged by a rail of the cattle guard which was loose, resulting in repairs to an exhaust pipe in front of the muffler in the amount of $44.59. No question of contributory negligence is raised by the Answer and it is admitted that the cattle guard was under the care and control of Respondent’s employees at Watoga State Park.
The Answer further states that the Respondent believes the claim to be valid and no hearing is requested.
The Court is of the opinion that the claim should be approved and an award is accordingly made to the Claimant in the amount of $44.59.
Claim allowed in the amount of $44.59.